IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 98-41107
                           Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

HECTOR GABRIEL GONZALEZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-195-1
                      --------------------
                          July 23, 1999

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     Hector Gabriel Gonzalez appeals his sentence after pleading

guilty to possession with intent to distribute cocaine.   He

argues that the district court erred in failing to apply the

safety-valve provision of U.S.S.G. § 5C1.2.   He contends that the

district court erred in finding that he possessed a weapon, i.e,

his vehicle.   The district court did not clearly err or misapply

the guidelines in finding that the safety-valve provision did not




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41107
                                 -2-

apply to Gonzalez based on his actions in forcing the trooper’s

vehicle off the road with his vehicle.     See United States v.

Morris, 131 F.3d 1136, 1138-39 (5th Cir. 1997).

     Gonzalez argues that the district court erred when it failed

to award him a downward adjustment for being a minor participant.

The record indicates that Gonzalez played an integral role in

transporting the cocaine.   He caused an accident with the

trooper’s vehicle in order to protect the load vehicle.    The

district court did not clearly err in finding that Gonzalez was

not entitled to a downward adjustment for minor participation.

See United States v. Zuniga, 18 F.3d 1254, 1261 (5th Cir. 1994).

     AFFIRMED.